DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Storment et al. U.S. Patent Application Publication Number 2021/0065314 A1 (hereinafter Storment), and further in view of Vanhoucke et al. U.S. Patent Application Publication Number 2008/0080745 A1 (hereinafter Vanhoucke).

As per claims 1, 10, 11, Storment discloses a method of providing a mediation service of a server providing a mediation service between a plurality of terminals (see profile matching for dating service on page 1 section [0006]), the method comprising: 
receiving, at a communication interface of the server using at least one processor (see web server receiving upload data to server step 109 on page 7 section [0060] and Figure 1 and see web server 2400 with processor 2402 on page 7 section [0061]), a plurality of profile information from the plurality of terminals (see user 101a create user profile description 103 and define interest 104 on page 7 section [0060] and Figure 1 and see user creates profile with profile description such as age, gender, location, interests, height on page 1 section [0007]); 
dividing, using the processor (see web server 2400 with processor 2402 on page 7 section [0061]), users of the plurality of terminals into a plurality of groups based on a first criterion (see application use selection criteria to sort user profiles by criteria such as geographical location on page 2 section [0009]);  
dividing, using the processor (see web server 2400 with processor 2402 on page 7 section [0061]), users of a first gender (to be taught by Vanhoucke) included in each group into a plurality of subgroups based on a second criterion different from the first criterion (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009]);  
dividing, using the processor (see web server 2400 with processor 2402 on page 7 section [0061]), users of a second gender (to be taught by Vanhoucke) different from the first gender, included in each group into a plurality of matching groups to correspond Vanhoucke); 
providing, using the processor (see web server 2400 with processor 2402 on page 7 section [0061]), profile information of users included in each of the plurality of matching groups corresponding to each of the plurality of subgroups among the plurality of profile information to terminal of the users included in each of the plurality of subgroups (see providing a generated list of candidate profiles that matches user interests on page 8 section [0068]); and
mediating communication between at least two terminals of the plurality of terminals based on the profile information provided to the terminals of the users 


Storment do not disclose expressly: dividing users of a first gender included in each group into a plurality of subgroups based on a second criterion different from the first criterion (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009]);  
dividing users of a second gender different from the first gender, included in each group into a plurality of matching groups to correspond to each of the plurality of subgroups (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009]).
Vanhoucke teaches: dividing users of a first gender (see matching site a person seeking a similarity match to a male gender is not interested in seeing a female gender on page 3 section [0033]) included in each group into a plurality of subgroups based on a second criterion different from the first criterion (see use of different combination of factors, or different criterions as claimed, such as gender, age, ethnicity, place of living, hair color, style, and length see page 4 section [0036] and see using factors to create classification of profile data, or plurality of subgroups as claimed, set such as gender, ethnicity, age or other biographical classification on page 4 section [0041]);  
dividing users of a second gender different from the first gender (see matching site a person seeking a similarity match to a male gender is not interested in seeing a female gender on page 3 section [0033]), included in each group into a plurality of 
Storment and Vanhoucke are analogous art because they are from the same field of endeavor, online dating matching service.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to diving user profile based on a first and second gender.  The motivation for doing so would have been to accommodate user preference (see page 3 section [0033] in Vanhoucke).  Therefore, it would have been obvious to combine Storment and Vanhoucke for the benefit of diving users by first and second gender to obtain the invention as specified in claims 1, 10, 11.

As per claim 2, Storment and Vanhoucke disclose the method of claim 1, wherein the first criterion is one of a country, cities, blood types, hobbies, and specialties of the users of the first gender (see country, location, age, gender, extracurricular activity, and height, weight, personality, education, employment, and sexual orientation on page 1 section [0007] in Storment).

As per claim 3, Storment and Vanhoucke disclose the method of claim 1, wherein the second criterion is one of ages, hobbies, specialties, blood types, heights, and Storment).

As per claim 4, Storment and Vanhoucke disclose the method of claim 1, wherein the users included in each of the plurality of subgroups have the same feature (see visual characteristics on page 3 section [0018] and see user facial features on page 4 section [0029] in Storment) based on the second criterion (see dividing user profile using a secondary selection criteria and also additional list of criteria for filtering profile on page 2 section [0009] in Storment).

As per claims 5, 13, Storment and Vanhoucke disclose the method of claim 4, wherein the providing of the profile information of the users comprises providing profile information (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features on page 4 section [0029] in Storment) of users included in a first matching group corresponding to a first subgroup among the plurality of matching groups to the users included in the first subgroup among the plurality of subgroups, wherein the users included in the first subgroup have a first feature (see visual characteristics on page 3 section [0018] and see user facial features on page 4 section [0029] in Storment).

As per claim 6, Storment and Vanhoucke disclose the method of claim 5, wherein the first matching group includes users selected based on a match history with the users of the first gender having the first feature (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features on page 4 section [0029] in Storment) among the users of the second gender (see matching site a person seeking a similarity match to a male gender is not interested in seeing a female gender on page 3 section [0033] in Vanhoucke).

As per claims 7, 14, Storment and Vanhoucke disclose the method of claim 6, wherein the users included in the first matching group are selected based on at least one of a history of exchanging signs of mutual attraction with the users of the first gender having the first feature (see both users selected link with user option on page 4 section [0025] in Storment), a history of receiving signs of attraction from the users of the first gender having the first feature, a history of transmitting signs of attraction to the users of the first gender having the first feature, and a history of transmitting signs of unattraction (see machine learning to learn user’s action on user facial features on page 4 section [0028] and compare with user’s action to link, or attraction, or unlink, or unattraction, a profile match to show sign of attraction and unattraction on page 4 section [0024] and store action in profile on page 4 section [0026] in Storment) to the users of the first gender having the first feature (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is Storment). 

As per claims 8, 15, Storment and Vanhoucke disclose the method of claim 7, wherein the first matching group includes, among the users of the second gender, first users who have exchanged signs of mutual attraction greater than or equal to a first threshold value (see profile of facial feature characteristics is measured with a baseline of interpretation on page 3 section [0017] in Storment) with the users of the first gender having the first feature, second users who have received signs of attraction greater than or equal to a second threshold value (see profile of facial feature characteristics is measured with a baseline of interpretation on page 3 section [0017] in Storment)  from the users of the first gender having the first feature, third users who have transmitted signs of attraction greater than or equal to a third threshold value (see profile of facial feature characteristics is measured with a baseline of interpretation on page 3 section [0017] in Storment) to the users of the first gender having the first feature, and fourth users who have transmitted signs of unattraction (see compare with user’s action to link, or attraction, or unlink, or unattraction, a profile match to show sign of attraction and unattraction on page 4 section [0024] and store action in profile on page 4 section [0026] in Storment)  greater than or equal to a fourth threshold value to the users of the first gender having the first feature (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features on page 4 section [0029] in Storment).

As per claim 9, Storment and Vanhoucke disclose the method of claim 8, wherein the providing of the profile information of the users comprises providing profile information of the first to fourth users included in the first matching group to the users included in the first subgroup (see displaying any number of matching profiles on page 7 section [0060] and Figure 6 in Storment). 

As per claim 12, Storment and Vanhoucke disclose server of claim 11, further comprising: a memory configured to store the plurality of profile information, information on the plurality of groups, and information on the plurality of matching groups (see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] and see user profile is updated and stored on page 3 section [0019] in Storment). 



Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Storment et al. U.S. Patent Application Publication Number 2021/0065314 A1 (hereinafter Storment), further in view of Vanhoucke et al. U.S. Patent Application Publication Number 2008/0080745 A1 (hereinafter Vanhoucke), and further in view of Colucci U.S. Patent Number 10,984,488 B1 (hereinafter Colucci).

As per claims 16, 18, Storment and Vanhoucke do not teach expressly: method of claim 1, wherein the first criterion has a first weight and the second criterion has a different second weight.
Colucci teaches: method of claim 1, wherein the first criterion has a first weight and the second criterion has a different second weight (see matching user profiles has multiple trait characteristics, or criterion as claimed, with different criterion weight that can be changed on column 8 line 58-66).
Storment and Colucci are analogous art because they are from the same field of endeavor, online dating matching service.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to set different weights to different criterion.  The motivation for doing so would have been to accommodate user feedback (see column 8 line 45-52 in Colucci).  Therefore, it would have been obvious to combine Storment and Vanhoucke and Colucci for the benefit of different weight on criterion to obtain the invention as specified in claims 16, 18.






Allowable Subject Matter
Claims 17 are 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
As per claims 1, 10, 11, the applicant asserts that Storment and Vanhoucke do not teach expressly: based on a degree of attraction according to a matching history with the users of the first gender included in each of the plurality of subgroups, wherein each matching group of the plurality of matching groups corresponds to a subgroup of the plurality of subgroups (see Remarks on page 8).
Storment teaches: based on a degree of attraction according to a matching history with the users of the first gender included in each of the plurality of subgroups (see machine learning to learn user’s action on user facial features on page 4 section [0028] and compare with user’s action to link, or attraction, or unlink, or unattraction, a profile match to show sign of attraction and unattraction, or based on degree of attraction according to a matching history as claimed, on page 4 section [0024] and store action in profile on page 4 section [0026] see user profile interest stores user’s action on page 4 section [0026] and user’s historical decision to matched profile is analyzed on page 4 section [0028] such as the matching user’s facial features, or based on matching history as claimed, on page 4 section [0029]).  Storment
Vanhoucke taches: wherein each matching group of the plurality of matching groups corresponds to a subgroup of the plurality of subgroups (see use of different combination of factors, or different criterions as claimed, such as gender, age, ethnicity, place of living, hair color, style, and length see page 4 section [0036] and see using factors to create classification of profile data, or plurality of subgroups as claimed, set such as gender, ethnicity, age or other biographical classification on page 4 section [0041] and see using filter of profile data using multiple classification criteria to find match for criteria threshold on page 4 section [0042]).  Vanhoucke teaches the use of classification to divide up profile data to create multiple subgroups as claimed (see page 4 section [0041]).  Vanhoucke then teaches using multiple criteria to determine matching groups correspond to a subgroup of the plurality of subgroups using multiple criteria (see page 4 section [0042]).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451